Citation Nr: 1534513	
Decision Date: 08/12/15    Archive Date: 08/20/15

DOCKET NO.  09-20 118	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Honolulu, Hawaii


THE ISSUE

Entitlement to payment or reimbursement for unauthorized medical expenses incurred in connection with medical services rendered at a private hospital on February 5, 2008. 


REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans Services


ATTORNEY FOR THE BOARD

A. Hodzic, Associate Counsel



INTRODUCTION

The Veteran had active service from September 1974 to October 1977.   

In December 2010, the Board remanded the matter on appeal for additional evidentiary and procedural development.  There has been substantial compliance with its December 2010 remand orders and the Board may therefore proceed with a determination of the issue on appeal.  See Stegall v. West, 11 Vet. App. 268 (1998).


FINDINGS OF FACT

1.  On February 5, 2008, the Veteran complained of difficulty with balance and a worsening headache, and he presented to a private hospital emergency room with symptoms of a severe occipital headache and received treatment from this facility. 

2. The Veteran is not currently in receipt of service-connected compensation benefits for any disabilities or a participant in a VA vocational rehabilitation program.
 
3.  A prudent layperson would have reasonably expected that delay in seeking immediate medical attention for worsening headache and difficulty with balance would have been hazardous to life or health. 

4.  A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.  

5.  At the time the emergency treatment was furnished, the Veteran was enrolled in the VA health care system and had received medical services within the 24-month period preceding the furnishing of such emergency treatment.

6.  The Veteran does not have any other medical insurance and he is financially liable to the provider of the February 5, 2008, emergency treatment.


CONCLUSION OF LAW

Resolving doubt in the Veteran's favor, the criteria for payment or reimbursement for unauthorized medical expenses incurred in connection with medical services rendered at a private hospital on February 5, 2008, have been met.  38 U.S.C.A. §§ 1703, 1725, 1728 (West 2014); 38 C.F.R. §§ 17.52, 17.53, 17.54, 17.120, 17.121, 17.1000-17.1008 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran contends that he is entitled to reimbursement for treatment received at a private hospital on February 5, 2008, because he presented to the emergency room in this non-VA hospital in an emergency situation that was hazardous to his life and health.  Specifically, he contends that his worsening symptoms of an occipital headache and difficulty with balance became severe enough, and after following the advice of two VA nurses and a VA doctor, he sought treatment at a private hospital that had the necessary diagnostic equipment to treat his symptoms.   

When VA facilities are not capable of furnishing the care or services required, the VA Secretary may contract with non-Department facilities in order to furnish certain care, including hospital care or medical services for the treatment of medical emergencies which pose a serious threat to the life or health of a veteran receiving medical services in a Department facility . . . until such time following the furnishing of care in the non-Department facility as the Veteran can be safely transferred to a Department facility.  38 U.S.C.A § 1703(a)(3); 38 C.F.R. § 17.52.

The admission of a veteran to a non-VA hospital at the expense of VA must be authorized in advance.  38 C.F.R. § 17.54; Malone v. Gober, 10 Vet. App. 539, 541 (1997).  In the case of an emergency that existed at the time of admission, an authorization may be deemed a prior authorization if an application is made to VA within 72 hours after the hour of admission.  38 C.F.R. § 17.54.  None of these scenarios apply to the Veteran's claim on appeal. 

However, VA may reimburse veterans for unauthorized medical expenses incurred in non-VA facilities where:

(a) Care or services not previously authorized were rendered to a veteran in need of such care or services: (1) for an adjudicated service-connected disability; (2) for nonservice-connected disabilities associated with and held to be aggravating an adjudicated service-connected disability; (3) for any disability of a veteran who has a total disability permanent in nature resulting from a service-connected disability; or, (4) for any illness, injury, or dental condition in the case of a veteran who is participating in a rehabilitation program under 38 U.S.C.A. Chapter 31 and who is medically determined to be in need of hospital care or medical services for any of the reasons enumerated in 38 C.F.R. § 17.48(j);

(b) Care and services not previously authorized were rendered in a medical emergency of such nature that delay would have been hazardous to life or health; and,

(c) VA or other Federal facilities were not feasibly available, and an attempt to use them beforehand or obtain prior VA authorization for the services required would not have been reasonable, sound, wise, or practicable, or treatment had been or would have been refused.  38 U.S.C.A. § 1728(a); 38 C.F.R. § 17.120.

All three statutory requirements must be met before the reimbursement may be authorized.  Zimick v. West, 11 Vet. App. 45 (1998); Hayes v. Brown, 6 Vet. App. 66 (1993).

In this case, the record indicates that the Veteran is not in receipt of service-connected compensation benefits for any disability.  He also is not a participant in a VA vocational rehabilitation program (he has not alleged participation in such a program, and the record does not document enrollment).  Therefore, payment of the unauthorized medical expenses incurred as a result of his treatment at a private hospital is not warranted under 38 U.S.C.A. § 1728.

Nonetheless, the Veterans Millennium Health Care and Benefits Act also provides general authority for reimbursement for the reasonable value of emergency treatment furnished in a non-VA facility to those veterans who are active VA health-care participants (i.e., enrolled in the annual patient enrollment system and recipients of a VA hospital, nursing home, or domiciliary care under such system within the last 24-month period) and who are personally liable for such non-VA treatment and not eligible for reimbursement under the provisions of 38 U.S.C.A. 
§ 1728.  38 U.S.C.A. § 1725; 38 C.F.R. §§ 17.1000-1008.

Payment or reimbursement for emergency services for nonservice-connected conditions in non-VA facilities may be authorized under 38 U.S.C.A. § 1725 and 38 C.F.R. §§ 17.1000-1008.  To be eligible for reimbursement under this authority, the Veteran has to satisfy all of the following conditions:

(a) The emergency services were provided in a hospital emergency department or a similar facility held out as providing emergency care to the public;

(b) The claim for payment or reimbursement for the initial evaluation and treatment is for a condition of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to life or health (this standard would be met if there were an emergency medical condition manifesting itself by acute symptoms of sufficient severity (including severe pain) that a prudent layperson who possesses an average knowledge of health and medicine could reasonably expect the absence of immediate medical attention to result in placing the health of the individual in serious jeopardy, serious impairment to bodily functions, or serious dysfunction of any bodily organ or part);

(c) A VA or other Federal facility/provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson (as an example, these conditions would be met by evidence establishing that a veteran was brought to a hospital in an ambulance and the ambulance personnel determined that the nearest available appropriate level of care was at a non-VA Medical Center);

(d) The claim for payment or reimbursement for any medical care beyond the initial emergency evaluation and treatment is for a continued medical emergency of such a nature that the veteran could not have been safely discharged or transferred to a VA or other Federal facility (the medical emergency lasts only until the time the veteran becomes stabilized);

(e) At the time the emergency treatment was furnished, the veteran was enrolled in the VA health care system and had received medical services under authority of 38 U.S.C.A. Chapter 17 within the 24-month period preceding the furnishing of such emergency treatment;

(f) The veteran is financially liable to the provider of that emergency treatment for that treatment;

(g) The veteran has no coverage under a health-plan contract for payment or reimbursement, in whole or in part, for the emergency treatment (this condition cannot be met if the veteran has coverage under a health-plan contract but payment is barred because of a failure by the veteran or provider to comply with the provisions of that health-plan contract, e.g., failure to submit a bill or medical records within specified time limits, or failure to exhaust appeals of the denial of payment);

(h) If the condition for which the emergency treatment was furnished was caused by an accident or work-related injury, the claimant has exhausted without success all claims and remedies reasonably available to the veteran or provider against a third party for payment of such treatment; and the veteran has no contractual or legal recourse against a third party that could reasonably be pursued for the purpose of extinguishing, in whole or in part, the veteran's liability to the provider; and,

(i) The veteran is not eligible for reimbursement under 38 U.S.C.A. 1728 for the emergency treatment provided.  38 C.F.R. § 17.1002.

Effective January 20, 2012, VA amended its regulations concerning reimbursement for emergency hospital care and medical services provided to eligible veterans for service-connected and nonservice-connected conditions at non-VA facilities.  The purpose of the amendments was to implement provisions from § 402 of the Veterans' Mental Health and Other Care Improvements Act of 2008 (the Act), Public Law No. 110-387, 122 Stat. 4110, which revised 38 U.S.C.A. §§ 1725 and 1728.  The amendments include, but are not limited to, making the definition of "emergency treatment" in § 1725(f)(1) applicable to § 1728, including by replacing the standard for determining the existence of a medical emergency in § 17.120(b) with the "prudent layperson" standard.

In addition, a veteran is required to file a claim within 90 days of the latest of the following: (1) July 19, 2001; (2) the date that the veteran was discharged from the facility that furnished the emergency treatment; (3) the date of death, but only if the death occurred during the stay in the facility that included the provision of the emergency treatment; or, (4) the date the veteran finally exhausted, without success, action to obtain payment or reimbursement for the treatment from a third party.  38 C.F.R. § 17.1004.  The Veteran in this case filed his claim for reimbursement in February 2008, thus, he meets the requirements of this section.  

The Board finds that payment is warranted under the Millennium Health Care Act because the Veteran satisfies all nine statutory requirements.  See 38 U.S.C.A. § 1725; 38 C.F.R. § 17.1002. First, there is no question that his treatment on February 5, 2008, was rendered in an emergency room as evidenced by emergency room nurse and physician notes from that date.  Moreover, his treatment on that day did not go beyond the initial emergency evaluation and treatment for his occipital headache pain, including a nurse triage evaluation, a physician's evaluation, and labs, tests, and medications.  

Additionally, the Veteran's statement in a June 2008 health insurance claim form showed that he did not have another health benefit plan or insurance, and there was indication that he was personally liable for payment of non-VA emergency medical expenses incurred at this hospital, as shown by various collection agency proceedings against him for this debt.  Last, there is no indication in the record that his symptoms and complaints in February 2008 were related to an accident or work-related injury, and as determined above, he does not meet the requirements for reimbursement under 38 U.S.C.A. § 1728 because he is not service-connected for any disability.   

Thus, the remaining questions to be answered are whether the Veteran was enrolled in the VA health care system and had received medical services within the previous 24-month period, whether his symptoms were of such a nature that a prudent layperson would have reasonably expected that delay in seeking immediate medical attention would have been hazardous to his life or health, and whether a VA facility was feasibly available. 

Regarding the previous treatment through the VA health care system, several VA medical records supplied by the Greater Los Angeles Healthcare System in January 2009 show that the Veteran was enrolled in the VA health care system and that he received medical services for nonservice-connected disorders through the VA health care system within the 24-month period preceding the February 2008 treatment.  

In particular, an outpatient encounters report from the San Diego, California VA medical facility showed that he was seen on two occasions at VA medical facilities in 2006, once in Hawaii for a vaccine, and once in San Louis Obispo, California, for diagnostic studies.  Although the exact month and date of the encounters were not listed, there is no indication that they occurred prior to February 5, 2006, and thus, it may be assumed that these two visits were within the 24-month timeframe prior to the February 2008. 

Furthermore, VA laws and regulations define "medical services" broadly, to include medical examinations, treatment, rehabilitation services, surgical services, dental services and appliances, optometric and podiatric services, preventive health services, extended care services, etc.  See 38 U.S.C.A. § 1701(6) (West 2014).  Moreover, the term "preventive health services" means periodic medical and dental examinations, patient health education, maintenance of drug use profiles, immunizations against infectious disease, etc.  See 38 U.S.C.A. § 1701(9).  

A July 2008 VA nurse practitioner note showed that the Veteran had previously been offered an influenza immunization shot in January 2008, but that he declined the vaccine.  Moreover, February 2008 VA primary care telephone encounter notes show that several hours before he presented to the private hospital, he sought and received medical advice and treatment from two VA nurses and one VA doctor.  Given the instances of treatment in 2006, January 2008, and February 2008 and considering the fact that VA has a broad definition of "medical services," the record shows that he received medical services for nonservice-connected disorders through the VA health care system within the 24-month period preceding the February 2008 treatment.

Regarding the emergent nature of his symptoms, in evaluating whether a prudent layperson would consider the treatment emergent, both medical and lay evidence may be considered.  Swinney v. Shinseki, 23 Vet. App. 257, 265 (2009).  That is, VA should weigh "the totality of the circumstances" to determine whether a prudent layperson would consider the situation emergent.  Id. at 264-66.  A medical determination made in hindsight is not dispositive of whether the claimant is eligible for reimbursement under § 1725.  Id. at 265.   

In this case, the Veteran contacted the local VA clinic several hours prior to seeking treatment at the private hospital.  Specifically, a VA nurse's comments in a February 5, 2008, VA primary care telephone encounter note show that he complained of an injury to the front of his head, which he suffered four weeks prior.  He had a headache for the first week after the injury, which went away, but returned within the previous week.  He reported that he had difficulty with balance and that the headache was worsening; however, he indicated that he did not have confusion, difficulty speaking or walking, abnormal actions or speech, abnormal sleepiness, seizure, and vomiting since the injury, or that he had another head injury in the past 2 hours.  

The nurse told the Veteran to call the private hospital to see if there were any available appointments within two hours of his call, and if there were no appointments available, the nurse hold him to go to the emergency room at this private hospital.  A VA doctor's addendum note from several minutes later stated that the doctor agreed that the Veteran should go to the emergency room because he needed imaging studies to determine whether he had a subdural hematoma.  Several minutes after this note, a VA nurse reported that she notified the Veteran of the doctor's recommendation and that he stated that he would go to the private hospital's emergency room immediately.  She also advised him that VA may not pay for his emergency room visits and she reported that he acknowledged and understood this financial disclaimer.  

He presented to the emergency room of the private hospital on February 5, 2008, with an intermittent severe occipital headache.  He was ambulatory and he drove himself to the hospital.  He stated that he had an injury to his forehead four weeks prior, but he did not lose consciousness at that time.  The physician noted that he was sent by VA for an evaluation.  The physician ordered a head and cervical spine computed tomography (CT) scans, which were normal.  Following a physical examination, the Veteran was diagnosed with a concussion without loss of consciousness and post-concussion syndrome that was mild.  

Since the February 2008 private treatment, the Veteran has consistently alleged that his symptoms were urgent.  Specifically, in July 2008 statement, he contended that suffered a concussion in early 2008, and that he was affected by severe dizziness in early February 2008.  Likewise, in various statements in support of his claim, such as in January 2009, March 2009, and May 2009, he contended that after hearing his symptoms, VA medical staff told him to seek immediate medical attention due to the severity of his symptoms.  The VA treatment records from February 5, 2008, support this contention.  

The evidence indicates that the Veteran's symptoms from a previous head injury had worsened on February 5, 2008,.  In particular, his worsening headache, and onset of dizziness symptoms, prompted him to seek medical attention from VA staff who determined that his symptoms were urgent and required immediate care.  In fact, the VA doctor suspected that he might have a subdural hematoma.  Although he was diagnosed with a concussion without loss of consciousness and mild post-concussion following the private treatment, the totality of the circumstances indicates that his symptoms were emergent prior to this diagnosis.  Thus, resolving doubt in his favor, a prudent layperson would have reasonably expected that delay in seeking immediate medical attention in February 2008 would have been hazardous to life or health. 

Moreover, the evidence shows that a VA or other Federal facility or provider was unavailable and it would not have been reasonable to attempt to use such facility or provider.  While the Veteran stated on at least one occasion that the VA clinic was in close proximity to him, and was in fact on the way to the private hospital where he sought treatment, the record indicates that the VA clinic did not have the necessary equipment to treat his symptoms.  In particular, in his May 2009 VA Form 9, he indicated that the VA clinic did not have diagnostic testing, including a CT scan, while the private hospital possessed such equipment.  

This contention is buttressed by a February 5, 2008, VA addendum note in which a VA doctor stated that he agreed with the plan for the Veteran to visit the private emergency room because he needed imaging studies performed to evaluate him for a subdural hematoma.  Thus, given the emergent nature of the Veteran's symptoms and the lack of equipment to treat his symptoms at the VA clinic, a VA or other Federal facility or provider was not feasibly available and an attempt to use them beforehand would not have been considered reasonable by a prudent layperson.

In light of the facts and reasoning above, the evidence supports a finding that the Veteran has met the criteria of 38 U.S.C.A. § 1725.  Thus, resolving reasonable doubt in the Veteran's favor, payment or reimbursement for unauthorized medical expenses incurred in connection with private medical services provided at a private hospital on February 5, 2008, is warranted.  Thus, the appeal is granted.

Finally, the Veterans Claims Assistance Act of 2000 (VCAA), and implementing regulations, impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a); Dingess/Harman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App. 1 (2006).  In the present case, the Board is granting the claim for payment or reimbursement of unauthorized medical expenses.  Because this decision constitutes a full grant of the benefit sought on appeal, no further discussion regarding VCAA notice or assistance duties is required.


ORDER

Entitlement to payment or reimbursement for unauthorized medical expenses incurred in connection with medical services rendered at a private hospital on February 5, 2008, is granted. 



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


